DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, claims 1-35 and the species glass, hyrodphilic, antibodies or fragments thereof, mixture of identical probe molecules and spatially resolving microscopy in the reply filed on 10/18/21is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Currently, claims 1-36 are pending. Claims 5, 7-10, 15, 23, 27 and 36 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-4, 6, 11-14, 16-22, 24-26 and 28-35 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The use of the term Tween 20 (e.g. paragraph 100, page 14 of the substitute specification filed 11/12/19), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

                            Claim Rejections - 35 USC § 102/103
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

          Claim(s) 1-2, 13-14, 16-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zurdo et al (Discover Technology, June 28, 2011, pages 34-40) (submitted in the IDS filed 02/13/2020) or in the alternative, 35USC 103 (a) as being unpatentable over Zurdo et al. 
Zurdo et al discloses a method for detecting aggregates of biopharmaceutical agents such as therapeutic antibodies.  Zurdo et al discloses contacting a sample with a substrate having an immobilized monoclonal antibody or other binding polypeptide/reagent which recognizes a specific epitope in the biopharmaceutical therapeutic antibody (e.g. page 36 and Fig. 2).  Zurdo et al discloses adding an antibody that is labeled (probe molecule) and discloses that detection can be done directly or indirectly (e.g. page 36 and Fig 2). 
          With respect to the recitation “wherein step b) may be carried out before step a)” as recited in claim 1.  The recitation is reads as an optional embodiment and is not a positive recitation.  Further, the claim utilizes comprising language “open language” and thus allows for any order of the steps.  Thus, for the reasons stated above Zurdo et al reads on the instantly recited claims.
        Or alternatively, it would have been prima facie obvious to one ordinary skill to perform step (b) before step (a) because it has been held that merely reversing the order of steps in a multi-step process in not a patentable modification absent 

         Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Lane et al (US 2012/0009595).
          Lane et al discloses a method of detecting protein aggregates and discloses that the protein aggregates can be therapeutic proteins (biotherapeutic substance) (e.g. abstract, para’s 0016-0018, 0024, 0030-0031).  Lane e al discloses the method comprises contacting a sample with ligand coated microplate wells (substrate) and capturing aggregates (e.g. para 0317).  Lane et al discloses adding labeled antibodies and detecting the aggregates (e.g. para 0317).  Lane et al discloses incubated the sample at 50-60 degrees C (pretreating the sample) (e.g. para 0317).  
          With respect to the recitation “wherein step b) may be carried out before step a)” as recited in claim 1.  The recitation is reads as an optional embodiment and is not a positive recitation.  Further, the claim utilizes comprising language “open language” and thus allows for any order of the steps.  Thus, for the reasons stated above Lane et al reads on the instantly recited claims.
        Or alternatively, it would have been prima facie obvious to one ordinary skill to perform step (b) before step (a) because it has been held that merely reversing the order of steps in a multi-step process in not a patentable modification absent unexpected or unobvious results, Ex parte Rubin, 128 U.S.P.Q. 440 (P.O.B.A. 1959).  Cohn v. Comr. Patents, 251 F. Supp. 437, 148 U.S.P.Q. 486 (D.C. 1966).  


         Claims 1-2, 13-14, 16-20 and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Obrezanova et al (mAbs, Volume 7, Issue 2, March/April 2015, pages 352-363) (submitted in the IDS filed 02/13/2020) or in the alternative, 35USC 103 (a) as being unpatentable over Obrezanova et al.
Obrezanova et al discloses a method for detecting aggregates of biopharmaceutical agents such as therapeutic antibodies (e.g. pages 354, 361-362).  Obrezanova et al discloses contacting a sample with a substrate having an immobilized monoclonal antibody or other binding polypeptide/reagent which recognizes a specific epitope in the biopharmaceutical therapeutic antibody (e.g. pages 354, 361-362).   Obrezanova et al discloses adding an antibody that is labeled (probe molecule) and discloses that detection can be done directly or indirectly (e.g. pages 354, 361-362). Obrezanova et al teaches that it is known and conventional in the art that a sample can be centrifuged prior to performing an elisa (e.g. page 361). Obrezanova et al discloses high throughput aggregate assessment (e.g. page 354).
          With respect to the recitation “wherein step b) may be carried out before step a)” as recited in claim 1.  The recitation is reads as an optional embodiment and is not a positive recitation.  Further, the claim utilizes comprising language “open language” and thus allows for any order of the steps.  Thus, for the reasons stated above Obrezanova et al. reads on the instantly recited claims.
        Or alternatively, it would have been prima facie obvious to one ordinary skill to perform step (b) before step (a) because it has been held that merely reversing the order of steps in a multi-step process in not a patentable modification absent .  

Claims 3-4, 6, 11-12, 21-22, 24-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Obrezanova et al (mAbs, Volume 7, Issue 2, March/April 2015, pages 352-363) (submitted in the IDS filed 02/13/2020) in view of Willbold et al (US 2016/0161481)
See above for the teachings of Obrezanova et al.
Obrezanova et al differs from the instant invention in failing to teach the substrate is made of glass and the detection is done by spatially resolving fluorescence microscopy.
Willbold et al (US 2016/0161481) discloses the detection of aggregates in a sample and discloses the detection is a high spatial resolution (e.g. para’s 0196-198, 201, 220-221, 229-230 and 238-239) and is advantageous in detection and that this provides so many data points that it is possible to detect an aggregate against a background signal that is caused by device-specific noise, other nonspecific signals, or nonspecirfic bonded probes.  Willbold et al discloses that because of this spatial resolution, each event is determined against the respective background, thus providing an advantage over the ELISA method (e.g. para 0196-0198).  Willbold et al discloses that the method comprises contacting the sample with a substrate, adding probe molecules which are suitable for detection and detecting the aggregates (e.g. para’s 0065-0068).  Willbold et al discloses capture molecules immobilized to the substrate and that the capture molecules or probe molecules can be antibodies which are specific 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to substitute spatially resolved fluorescence microscopy instead of the ELISA for the detection of the aggregates and use antibodies such as taught by Willbold et al in the method of Obrezanova et al because Willbold et al teaches that this provides so many data points that it is possible to detect an aggregate against a background signal that is caused by device-specific noise, other nonspecific signals, or nonspecirfic bonded probes.  Willbold et al discloses that because of this spatial resolution, each event is determined against the respective background, thus providing an advantage over the ELISA method.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success substituting spatially resolved fluorescence microscopy instead of the ELISA for the detection of the aggregates in the method of Obrezanova et al.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Zurdo et al in view of Obrezanova et al (mAbs, Volume 7, Issue 2, March/April 2015, pages 352-363) (submitted in the IDS filed 02/13/2020).
See above for the teachings of Zurdo et al.
Zurdo et al differs from the instant invention in failing to teach pretreating the sample.
Obrezanova et al teaches that it is known and conventional in the art that a sample can be centrifuged prior to performing an elisa (e.g. page 361).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a step such as centrifugation of a sample to obtain clarified sample in the method of Zurdo et al because Obrezanova et al shows that centrifugation of a sample is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a centrifugation step of the sample prior to testing the sample.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zurdo et al in view of Demuth et al (US 8,722,331).
See above for the teachings of Zurdo et al.
Zurdo et al differs from the instant invention in failing to teach the substrate is made of glass.
Demuth et al teaches that it is known and conventional in the art to use glass as a solid phase support in immunoassays (e.g. col 13, lines 3-24).
.

Claims 6 and 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zurdo et al in view of Virtanen (US 6,342,349) or Chang et al (US 2010/0099203).
See above for the teachings of Zurdo et al.
Zurdo et al differs from the instant invention in failing to teach the substrate has a hydrophilic coating.
Virtanen teaches that it is known and conventional in the art to coat a surface with PEG to tether an antibody to the surface and that this peg layer serves to prevent nonspecific binding to the surface and provides specific binding by the recognition molecules (e.g. col 26, line 65 – col 27, line 7).  As disclosed by Applicant on pages 6-7 PEG is a hydrophilic.
Chang et al teaches that it is known and conventional in the art to provide a peg monolayer on the surface of a substrate and that this provides for reduction of nonspecific binding (e.g. para’s 0005-0007, 008, 0012, 0114-0118)  Chang et al discloses the PEG comprises reactive functionalities to couple to binding moieties (e.g. para’s 0012, 0114-0118).

          It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a PEG layer and functionalities such as taught by Chang et al onto the substrate of Zurdo et al because Chang et al teaches that it is known and conventional in the art to provide a peg monolayer on the surface of a substrate and that this provides for reduction of nonspecific binding.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a PEG layer such as taught by Chang et al onto the substrate of Zurdo et al.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zurdo et al in view of Okano et al (US 8,901,082).
See above for the teachings of Zurdo et al.
           Zurdo et al differs from the instant invention in failing to teach the probe molecule comprises a fluorescent dye.

             It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of fluorescent dyes as a label in the method of Zurdo et al because Okano et al shows that it is well known, routine and conventional in the art that enzymes or fluorescent dyes can be utilized as labels in sandwich immunoassay.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of fluorescent dyes as a label in the method of Zurdo et al.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Obrezanova et al in view of Willbold et al as applied to claims 1-4, 6, 11-14, 16-22, 24-26 and 28-31 above, and further in view of Rawat et al (Biol. Pharm. Bull., 2006, vol. 29, No. 9, pages 1790-1798).  Sapsford et al ( Chem. Rev., 2013, vol 1113, No. 3, pages 1904-2074) and Ibrahim et al (J. Amer. Sci., 2010 vol 6, No. 11, pages 985-989). 
           See above for the teachings of Obrezanova et al and Willbold et al.
           Obrezanova et al and Willbold et al differ from the instant invention in failing to teach the standard is a particle comprising the polypeptide sequences or monomers.
           Rawat et al teaches that the use of both dendrimers and functionalized nanoparticles as nanocarriers is well known in the art (e.g. Fig. 2).
Sapsford et al., throughout the publication, teach functionalizing inorganic nanoparticles, silica nanoparticles (pp. 1960-1963), which nanoparticles have the size of et al. teach that the most common synthetic route to silica (SiO2) nanoparticles is the Stöber method.  As evidenced by Ibrahim et al., one of skill in the art would have known that the diameter of silica nanoparticles is affected by the relative contribution from nucleation by TEOS and NH3 concentrations, and, thus, it is possible to prepare, for example, different size particles. 
           It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to have made and used an inorganic nanoparticle, such as a silica nanoparticle, taught by Sapsford et al., as a standard in the modified method of Obrezanova et al instead of a dendrimer as taught by Willbold in the modified method of Obrezanova et al.
            One of ordinary skill in the art would have been motivated to have made and used an inorganic nanoparticle, such as a silica nanoparticle, taught by Sapsford et al., as a standard in the modified method of Obrezanova et al instead of a dendrimer as taught by Willbold in the modified method of Obrezanova et al., because it would be desirable to employ silica nanoparticles of varied sizes, which can be easily prepared from inexpensive TEOS and NH3, as taught by Ibrahim et al., whereas there are limitations associated with the formation of larger dendrimer structures, as taught by Sapsford et al. (see p. 2011, left column, 3rd paragraph).  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using an inorganic nanoparticle, such as a silica nanoparticle, taught by ., as a standard in the instead of a dendrimer as taught by Willbold in the modified method of Obrezanova et al., because the use of functionalized dendrimers and nanoparticles as nanocarriers for biological molecules is well known in the art, as taught by Rawat et al. and Sapsford et al.  See MPEP § 2144.06 “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.”

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over  Obrezanova et al in view of Willbold et al.,  Rawat et al., Sapsford et al and Ibrahim et al., as applied to claims 1-4, 6, 11-14, 16-22, 24-26 and 28-34 above, and further in view of Virtanen (US 6,342,349) or Chang et al (US 2010/0099203).
           See above for the teachings of Obrezanova et al and Willbold et al. Rawat et al Sapsford et al and Ibrahim et al
           Obrezanova et al and Willbold et al. Rawat et al Sapsford et al and Ibrahim et al  differ from the instant invention in failing to teach the particle has a hydrophilic coating.
Virtanen teaches that it is known and conventional in the art to coat a surface with PEG to tether an antibody to the surface and that this peg layer serves to prevent nonspecific binding to the surface and provides specific binding by the recognition molecules (e.g. col 26, line 65 – col 27, line 7).  As disclosed by Applicant on pages 6-7 PEG is a hydrophilic.
Chang et al teaches that it is known and conventional in the art to provide a peg monolayer on the surface of a substrate and that this provides for reduction of nonspecific binding (e.g. para’s 0005-0007, 008, 0012, 0114-0118)  Chang et al 
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a PEG layer and functionalities such as taught by Virtanen onto the particle in the modified method of Obezanova et al al because Virtanen shows that it is known and conventional in the art to coat a surface of a substrate with a PEG layer and that this serves to prevent nonspecific binding to the surface and provides specific binding by the recognition molecules.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a PEG layer such as taught by Virtanen onto the particle of Obezanova et al.
          It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a PEG layer and functionalities such as taught by Chang et al onto the particle in the modified method of Obezanova et al because Chang et al teaches that it is known and conventional in the art to provide a peg monolayer on the surface of a substrate and that this provides for reduction of nonspecific binding.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a PEG layer such as taught by Chang et al onto the particle in the modified method of Obezanova et al.

Conclusion
No claims are allowed.             

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641